UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1885


JOSEPH JOHNSON; JOHN C. POTEAT; LYNETTE EVERETT; MARSHALL E.
GWYNN; ERIKA BANNISTER; LAMONT D. JACKSON, Individually and on
Behalf of All Other Persons Similarly Situated,

                    Plaintiffs - Appellants,

             v.

MARYLAND TRANSIT ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-03768-CCB)


Submitted: August 31, 2020                                  Decided: September 17, 2020


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Toland III, TOLAND LAW, LLC, Sparks, Maryland; James M. Ray, II, RAY
LEGAL GROUP, LLC, Silver Spring, Maryland, for Appellants. Brian E. Frosh, Attorney
General, Eric S. Hartwig, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Johnson, John C. Poteat, Lynette Everett, Lamont D. Jackson, Marshall E.

Gwynn, and Erika Bannister appeal the district court’s order granting the Maryland Transit

Administration’s motion to dismiss their claims brought under the Fair Labor Standards

Act, 29 U.S.C. §§ 201-219, on sovereign immunity grounds. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Johnson v. Md. Transit Admin., No. 1:18-cv-03768-CCB (D. Md. filed July 19,

2019 & entered July 22, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2